



COURT OF APPEAL
    FOR ONTARIO

CITATION:
Bennett v. Sears
    Canada Inc., 2012 ONCA 344

DATE: 20120524

DOCKET: C54792

OConnor A.C.J.O., Feldman and Ducharme JJ.A.

BETWEEN

Audrey Darlene Bennett

Applicant (Respondent in appeal)

and

Sears Canada Inc.

Respondent (Appellant)

William M. LeMay and Lisa M. Kwasek, for the appellant
    (Sears Canada Inc.)

Peter K. Hrastovec, for the respondent

Heard and released orally: May 18, 2012

On appeal from the judgment of Justice Richard C. Gates
    of the Superior Court of Justice, dated November 30, 2011.

ENDORSEMENT

[1]

The appellant Sears Canada Inc.
    offers some of its employees post-retirement health and welfare benefits upon
    their retirement. However, to qualify for these benefits the employee must meet
    certain eligibility requirements. One of these requirements is that the
    employee "must retire from active employment with 20 years or more
    continuous full-time service."

[2]

The issue in this case is whether
    the respondent Audrey Darlene Bennett qualifies for or is otherwise entitled to
    the post-retirement benefits arising from her long-term employment relationship
    with Sears.

[3]

Ms. Bennett began working at Sears
    as a part-time employee on October 17, 1977. On May 16, 1999, she became a
    full-time employee. On February 19, 2009, the company informed Ms. Bennett in
    writing that her employment would be terminated, effective April 16, 2009, due
    to corporate restructuring.

[4]

Thus, during the nearly 32 years that
    Ms. Bennett was employed with Sears, she worked in a part-time capacity for
    approximately the first 22 years and in a full-time capacity for about the last
    10 years.

[5]

In June 2005, Ms. Bennett inquired
    of an employee in the Human Resources Department at the Windsor store where she
    worked about her eligibility for pension-related retiree benefits. That
    employee then conveyed Ms. Bennett's request to another employee in the HR
    Service Centre in Toronto, the companys head office.

[6]

The response from the Head Office
    was in the form of an e-mail dated June 7, 2005, and was as follows:

She would need 20+ to get Group Life/Health &
    Dental/Discount Card At the moment 28 years of service but due to her going
    from part-time to full-time this is combined and her total years service 17.153
    years which means she would need to retire(e) [
sic
] in about three years
    to qualify for the benefits.

[7]

Based upon this statement, Ms.
    Bennett would have qualified for full retirement benefits in or about 2008. In
    fact, as we have noted, she worked beyond that date until she was terminated
    effective April 16, 2009.

[8]

After she received her Notice of
    Termination, Ms. Bennett met with a representative of the company's Human
    Resources Department. This time it was the HR Director for Ontario West. Ms.
    Bennett again raised the issue of her eligibility for post-retirement benefits
    and was assured that she would receive full retirement benefits.

[9]

However, after her employment came
    to an end, Ms. Bennett learned from yet another company representative that she
    did not qualify for any post-retirement benefits because she did not meet all the
    eligibility requirements, specifically the condition that the employee
    "must retire from active employment with 20 years or more continuous
    full-time service." The company representative informed Ms. Bennett that
    the information she received in July 2005 confirming her entitlement was an
    error, and that her entitlement was only to vacation, not to the medical and
    health benefits provided to those full-time employees who met the eligibility
    criteria.

[10]

Ms. Bennett then initiated an
    Application which issued on September 14, 2010. In it, she asked for a
    determination of her rights to the post-retirement health benefits and for a
    declaration that she was entitled to those benefits. The Application was heard
    on November 21, 2011.

[11]

The Application Judge was alive to
    the fact that the dispute between the parties was contractual in nature. In
    paragraph 33 of his Endorsement he wrote as follows:

In the case at hand however the plaintiff says that agreement
    reached in the formative discussion stages between the plaintiff and the HR
    office at Sears was plainly that commutation of her part-time services would
    entitle her to full pension benefits, upon her working for an additional
    approximate three years, which she did.

[12]

There was evidence to support the
    Application Judge's conclusion that Ms. Bennett had reached an agreement with
    the company, based upon her own affidavit evidence and the information
    contained in the e-mail of June 7, 2005.

[13]

Having properly considered the
    dispute between the parties to be contractual in nature, the Application Judge
    did not err in concluding that Ms. Bennett was entitled to have the contract
    performed. We would not interfere with the award fashioned by the Application
    Judge in paragraph 38 of his Endorsement.

[14]

Accordingly, the appeal is dismissed.
    The parties have agreed on the quantum of the costs payable by the appellant.
    The respondent shall have her costs in the all-inclusive sum of $15,000.00.

D. OConnor A.C.J.O.

K. Feldman J.A.

E. Ducharme J.A.


